PER CURIAM.
The appellant contends that No. 8 was at fault in failing to stop her sternway in time to avoid collision. Whether she could have done so depends naturally on the speed she had reached when she first saw No. 25. All difficulties and inconsistencies in the testimony, which are urged in argument, are explained by the' fact that No'. 8 was much further in the slip than the 50 feet her master estimated he-was from the end of the pier. The slip is 330 feet long. He tied his lighter close up to the bulkhead, and lay himself bow inshore just a little out from the lighter. As No. 8 was 103 feet long, her stern must have been considerably further in than 50 feet from the pierhead. Naturally, when her lines were cast off, No. 8, to overcome inertia, would start her engines briskly, and her engineer says she did so. In consequence, by the time she came near enough to the end of the pier to sight No. 25, her speed was such that she could not at once overcome it. We see no fault in her starting as she did, having warned every one with her slip whistle, which was not heard on No. 25, no doubt because there was no lookout on the float. We find no fault *967in the navigation of No. 8. The force of the blow, which has been much relied-on in argument, was due not so much to the speed of No. 8 as to the momentum of No. 25.
Decree affirmed, with interest and costs.